DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/05/2021, with respect to claims 1-20 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 1-14 are allowable upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable for the reasons set forth on pages 5-8 of applicant’s Remarks filed on 04/05/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,731,346 in view of U.S. Publication No. 2010/0304081 to Dagher et al. (“Dagher”). Claims 1-13 of the ‘346 patent discloses each and every limitation required by the instant claims except for a core having a first region and a second region wherein a concentration of plastic within the second region is greater than a concentration of plastic within the first region, that a greater concentration of plastic in the second region but does not expressly disclose that the concentration of plastic within the second region is 10%-50% greater than the concentration of plastic within the first region, and a distance between the second region and another second region is 24 or 16 inches on center. 
Dagher in Figs. 5 or 6 discloses a cover board for use in a roofing system comprising a core having a first major surface and a second major surface, the core having a first region (regions between 14, 44 with higher concentration of flakes in Fig. 6), a second region (region 14, 44 with higher concentration of flakes), and another second region (see multiple regions 14, 44 in Fig. 6 of Dagher), and a concentration of plastic within the second region is greater than a concentration of plastic within the first region (par 0014, 0041) so that the cover board can better retain a fastener in the concentrated areas (par 0041). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the ‘346 patent to have the first and second regions of differing concentration as taught by Dagher to provide the predictable result of being able to better retain a fastener. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to have a 10-50% greater concentration as required by instant claim 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 1- 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,808,405 in view of U.S. Publication No. 2010/0304081 to Dagher et al. (“Dagher”). Claims 1-13 of the ‘405 patent discloses each and every limitation required by the instant claims except for a core having a first region and a second region wherein a concentration of plastic within the second region is greater than a concentration of plastic within the first region, that a greater concentration of plastic in the second region but does not expressly disclose that the concentration of plastic within the second region is 10%-50% greater than the concentration of plastic within the first region, and a distance between the second region and another second region is 24 or 16 inches on center. 
Dagher in Figs. 5 or 6 discloses a cover board for use in a roofing system comprising a core having a first major surface and a second major surface, the core having a first region (regions between 14, 44 with higher concentration of flakes in Fig. 6), a second region (region 14, 44 with higher concentration of flakes), and another second region (see multiple regions 14, 44 in Fig. 6 of Dagher), and a concentration of plastic within the second region is greater than a concentration of plastic within the first region (par 0014, 0041) so that the cover board can better retain a fastener in the concentrated areas (par 0041). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the ‘346 patent to have the first and second regions of differing concentration as taught by Dagher to provide the predictable result of being able to better retain In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that increasing the concentration creates and increased strength and durability to receive fasteners in that area with higher concentration. Furthermore, it would have been obvious to space the second regions in such a manner because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633